DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, the ‘Cross-Reference To Related Application’ of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the ECAP peak width" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the Rheobase.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 24 & 26 recites the limitation "the latency between the measurements" in lines 8 & 6, respectfully.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,894,158. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a device comprising at least one stimulus electrode and at least one (two) sense electrodes, a measurement circuitry for obtaining neural measurements from each sense electrod4 and a processor configured to obtain from said electrodes respective measurements of a compound action potential propagating along a neural pathway.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerber et al. (US  2011/0040546).

Gerber et al. discloses:

1. A method of estimating a nerve-to-electrode distance, the method comprising [e.g., 0001]: applying from a stimulus electrode to a nerve at least one stimulus having defined stimulus parameters (e.g., via the disclosed therapy system 30 and electrodes 17, 35, 37); obtaining a plurality of neural measurements of at least one compound action potential evoked by the at least one stimulus (e.g., via the disclosed measurement of the therapy field that indicates areas of the patient’s tissue that is covered by an electric field emanating from said electrodes); processing the plurality of neural measurements in order to estimate an originating state of stimulation, the originating state of stimulation exhibiting at least one observable characteristic defined by a single fibre size; and applying a single fibre model to the estimated originating state of stimulation and the stimulus parameters (e.g., via the disclosed algorithmic model/therapy field model used to be compared with the disclosed characteristics) to the estimated originating state of stimulation, in order to produce a measure of the nerve-to-electrode distance {e.g., [0007]-[0008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.

2. The method of claim 1 wherein the measure of the nerve-to electrode distance comprises an absolute measure of distance (e.g., [0053]-[0059]).

3. The method of claim 1 wherein the measure of the nerve-to electrode distance comprises a relative measure reflecting a change in distance from a previous time (e.g., [0053]-[0059]).

4. The method of claim 1 comprising the further step of adjusting a therapeutic stimulus regime in response to an observed change in the nerve-to-electrode distance (e.g., via the disclosed means of modifying the therapy based on the information indicative of a change of the therapy field, i.e. the measured distance [0053]-[0059]).

5. The method of claim 1 wherein the single fibre model comprises a lookup table matching the observed characteristic and the stimulus parameters to a corresponding nerve-to-electrode distance (e.g., [0053]-[0059]).

6. The method of claim 1 performed intra-operatively, as part of a surgical procedure (e.g., [0032]-[0033]).

7. The method of claim 6 performed to progressively monitor a position of a structure bearing the electrodes relative to the nerve (e.g., [0007]-[0008] & [0158]).

8. The method of claim 6 performed to image fibres of the nerve (e.g., [0178]-[0181]).

9. The method of claim 1 performed as part of a postoperative fitting procedure of a neurostimulator (e.g., [0007]-[008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.

22.  An implantable device for estimating a nerve-to-electrode distance, the device comprising: at least one stimulus electrode and at least one sense electrode; measurement circuitry for obtaining a neural measurement from the or each sense electrode; and a processor configured to apply from the or each stimulus electrode to a nerve at least one stimulus having defined stimulus parameters, obtain from the measurement circuitry a plurality of neural measurements of at least one compound action potential evoked by the at least one stimulus, process the plurality of neural measurements in order to estimate an originating state of stimulation, the originating state of stimulation exhibiting at least one observable characteristic defined by a single fibre size; and apply a single fibre model to the estimated originating state of stimulation and the stimulus parameters, in order to produce a measure of the nerve-to-electrode distance {e.g., [0007]-[0008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.


23. A method of estimating a distribution of fibres recruited by a stimulus, the method comprising obtaining from at least two sense electrodes spaced apart along a neural pathway respective measurements of a compound action potential propagating along the neural pathway; determining a conduction velocity of the compound action potential from the latency between the measurements, and determining from the conduction velocity a dominant recruited fibre diameter; determining a rate of dispersion of the compound action potential between the sense electrodes, and determining from the rate of dispersion a distribution of diameters of the recruited fibre population {e.g., [0007]-[0008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.


24. A device for estimating a distribution of fibres recruited by a stimulus, the device comprising at least one stimulus electrode and at least two sense electrodes, configured to be spaced apart along a neural pathway; measurement circuitry for obtaining a neural measurement from each sense electrode; and a processor configured to obtain from the at least two sense electrodes respective measurements of a compound action potential propagating along the neural pathway, determine a conduction velocity of the compound action potential from the latency between the measurements, determine from the conduction velocity a dominant recruited fibre diameter, determine a rate of dispersion of the compound action potential between the sense electrodes, and determine from the rate of dispersion a distribution of diameters of the recruited fibre population {e.g., [0007]-[0008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.


25. | Anon-transitory computer readable medium for estimating a nerve-to-electrode distance, comprising instructions which, when executed by one or more processors, causes performance of the following: applying from a stimulus electrode to a nerve at least one stimulus having defined stimulus parameters; obtaining a plurality of neural measurements of at least one compound action potential evoked by the at least one stimulus; processing the plurality of neural measurements in order to estimate an originating state of stimulation, the originating state of stimulation exhibiting at least one observable characteristic defined by a single fibre size; and applying a single fibre model to the estimated originating state of stimulation and the stimulus parameters, in order to produce a measure of the nerve-to-electrode distance {e.g., [0007]-[0008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.


26. A non-transitory computer readable medium for estimating a distribution of fibres recruited by a stimulus, comprising instructions which, when executed by one or more processors, causes performance of the following: obtaining from at least two sense electrodes spaced apart along aneural pathway respective measurements of a compound action potential propagating along the neural pathway; determining a conduction velocity of the compound action potential from the latency between the measurements, and determining from the conduction velocity a dominant recruited fibre diameter; 
 determining a rate of dispersion of the compound action potential between the sense electrodes, and determining from the rate of dispersion a distribution of diameters of the recruited fibre population {e.g., [0007]-[0008], [0053]-[0059], [0080]-[0085], [0091]-[0093], [0213] & (Figs 2 & 5)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 2011/0040546) in view of Parker et al. (US 2014/0296737).
Gerber et al. discloses the claimed invention having a method for estimating a nerve-to-electrode distance by processing a plurality of neural measurements to estimate an originating state of stimulation except wherein said originating state comprising an estimate of the ECAP peak width at the stimulus site.  Parker et al. teaches that it is known to use a method for determining a desired location to position an array of electrodes by utilizing the neural response measurements obtained with stimuli being applied by the electrodes, wherein the ECAP magnitude and stimulus thresholds are also measured {e.g., [0022], [0052]-[0054] & (Fig 5)}.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Gerber et al. with the method of sensing and measuring the ECAP response obtained from stimuli as taught by Parker et al., since such a modification would provide the method for estimating a nerve-to-electrode distance by processing a plurality of neural measurements to estimate an originating state of stimulation wherein said originating state comprising an estimate of the ECAP peak width at the stimulus site for providing the predictable results pertaining to optimizing the position of an electrode or electrode array being implanted {e.g., Parker, [0022], [0052]-[0054] & (Fig 5)}.  

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al. (US 2011/0040546) in view of Bornzin et al. (US 2015/0360031).
Gerber et al. discloses the claimed invention having a method for estimating a nerve-to-electrode distance by processing a plurality of neural measurements to estimate an originating state of stimulation except wherein said originating state comprising the Rheobase.  Bornzin et al. teaches that it is known to use a system and a method that senses an evoked compound action potential (ECAP) response that propagates along a neural path in order to control stimulation therapy by determining the positioning of the electrodes used for therapy (e.g., [0049]-[005]), wherein the ECAP response is used to adjust specific stimulation parameters, such as stimulation levels/amplitudes as defined by the rheobase voltage {e.g., [0076]-[0079] & (Fig 3)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Gerber et al. with the use of utilizing the rheobase voltage as a defining stimulation parameter as taught by Bornzin et al. since such a modification would provide the method for estimating a nerve-to-electrode distance by processing a plurality of neural measurements to estimate an originating state of stimulation, wherein said originating state comprising the Rheobase for providing the predictable results pertaining to calculating a correction stimulation energy level in order to effectively update stimulation therapy based on the changed distance between a sensing electrodes and the nerve fibers being measured {e.g., Bornzin, [0076]-[0079] & (Fig 3)}.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30sm-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennfier McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792